DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (U.S. 8,683,705, hereafter referred to as Evans) in view of Mangin et al. (U.S. 2010/0326848, hereafter referred to as Mangin).
	Regarding claims 1, 2, 4, 7-9, and 11, Evans teaches a tool comprising a first end ending in a first scoop 110 having a first volume; a second end ending in a second scoop 120 having a second volume; said first volume and said second volume not being equal (see figure 1); a handle 130 joining said first end to said second end.
However, Evans does not explicitly teach a clip connected to said handle.
Mangin teaches a measuring device 20 with a scoop 21 and a clip 40 configured to retain the tool onto a storage device (bag; see figure 5); wherein the clip has a proximal end 42 and a distal end 32; said distal end of said clip permanently affixed to said handle; said proximal end of said clip permanently free and non-affixed to said handle (see figure 4); and a space 58 formed between said clip and said handle, said space configured to receive said storage device; wherein said distal end of said clip engaged with said handle provides a spring-like relationship between said clip and said handle such that said clip is configured to clamp down against said handle about said storage device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Evans with the teaching of Mangin in order to re-close a bag containing the product by use of a built-in clip.
Additionally, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).
Regarding claims 5 and 12, The term "integral" does not require a unitary one-piece structure.  In re Kohno, 391 F.2d 959, 157 USPQ 275 (CCPA 1968); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
Regarding claim 6, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).


Claim(s) 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Mangin, and further in view of Nuijen et al. (WO 2016/078887, hereafter referred to as Nuijen).
Neither Evans or Mangin teaches wherein the clip has a tooth structure with corresponding tooth structure.
Nuijen teaches a clip having an interior tooth-like structure 13 facing a corresponding tooth-like structure of said handle 16; and said space existing between said interior tooth-like structure of said clip and said corresponding tooth-like structure of said handle (see figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Evans and Mangin with the teaching of Nuijen in order to re-close a bag containing the product by use of a built-in clip (page 1, line 6; page 10, lines 5-7).
Additionally, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855